 



EXHIBIT 10.8

         
REVISED
  ORIGINAL   (TRAVELZOO LOGO) [c93830c9383000.gif]

Insertion Order/Advertising Agreement

This advertising agreement, including the General Terms and Conditions as set
forth in an attachment, is entered into by and between Travelzoo Inc.
(“Travelzoo”) and the Advertiser specified below (“Advertiser”).



     
Advertiser:
  Click Here, Inc.
Advertiser Site:
  www.travelocity.com
Contact:
  Emma Coker Media Supervisor
Address:
  8750 N. Central Expressway Suite 1200 Dallas, TX 75231-6437
Phone:
  (214) 891 5323 Fax: (214) 891 5333
E-Mail:
  ecoker@clickhere.com
Travelzoo Contact:
  Susan Barrett (212) 521 4204 sbarrett@travelzoo-inc.com
Producer:
  David Rowley (212) 521 4209 drowley@travelzoo-inc.com



Program Flight — January 1, 2004, through December 31, 2004

Type and Placement:

Text and/or graphical advertisements on Travelzoo:
- text ads to run throughout Travelzoo website and/or newsletter

         
TARGET January 1, 04-June 30, 04:
  * Clicks/Month
TARGET July 1, 04-December 31, 04:
  * Clicks/Month
COST-PER-CLICK:
  $*  
REVISED CAMPAIGN TOTAL 2004:
  $*  
 
       

Notes:

-Campaign target for the months of January 2004 through December 2004 is a
minimum of * click-throughs to be delivered by Travelzoo to the Travelocity.com
web site during one (1) year period, of that amt, a minimum target of * clicks
will be delivered from Cruise, Lodging, Air and Vacation offers. Should
Travelzoo fail to deliver * click-throughs by December 31, 2004, advertiser will
pay $* for each click-through actually delivered. Advertising placements on web
site or in Travelzoo’s newsletter will be determined by Travelzoo.

-The agency shall be suspended from its obligations under this agreement in the
event of an act of God or a disaster involving commercial transportation that is
beyond the control of the agency and that causes the advertiser to pull all of
its advertising campaigns: fire, freeze, flood, airplane crash, or other causes
(war). In such an event, publisher agrees to pull all advertising within
forty-eight (48) hours for a maximum of 30 days commencing from the date
publisher was notified by agency. Publisher will deliver clicks once advertiser
resumes advertising.

-This revised insertion order is to replace original information order # 1410

Billing Information: Invoice. Billing contact: Emma Coker, address see above .



Payment Terms:
Orders are invoiced on the first day of the campaign. Standard terms: Net
30 days (with approved credit).

We hereby agree to the foregoing, and the General Terms and Conditions set forth
by Travelzoo. All parties acknowledge that this insertion order and the General
Terms and Conditions represent the entire agreement. The undersigned confirms
that he/she is authorized to execute this agreement on behalf of the Advertiser.

Advertiser

         
Date: 7/1/04
  Authorized Signature:   /s/ Emma Coker

       
 
       

  Printed Name & Title:   Emma Coker
 
       

  Company Name:   Click Here





--------------------------------------------------------------------------------



 



     
(TRAVELZOO LOGO) [c93830c9383000.gif]
  Travelzoo Inc.
590 Madison Avenue, 21st Floor
New York, NY 10022
Phone (212) 521-4200
Fax (212) 521-4230
 
   

  West Coast Office:
800 West El Camino Reel, Suite 180
Mountain View, CA 94040
Phone: (212) 821-4200
Fax (850) 543-2433

General Terms and Conditions for Advertising with Travelzoo

The following terms and conditions (the “General Terms”) shall be deemed to be
Incorporated into every insertion order/advertising agreement (the “Insertion
Order”):



1.   Terms of Payment. Advertiser must submit completed credit application to
determine terms of payment. If no credit application is submitted or the request
for credit is denied by Travelzoo Inc. (“Travelzoo”) in its sole discretion, the
Insertion Order must be paid in advance of the advertisement start date. Major
credit cards (Visa, MasterCard, and American Express) are accepted. If Travelzoo
approves credit, Advertiser will be invoiced on the first day of the contract
period set forth on the Insertion order and payment shall be made to Travelzoo
within thirty (30) days from the date of invoice (“Due Date”). Amounts paid
after the Due Date shall bear interest at the rate of one percent (1%) per month
(or the highest rate permitted by law, if less). In the event Advertiser fails
to make timely payment, Advertiser will be responsible for all reasonable
expenses (including attorneys’ fees) incurred by Travelzoo in collecting such
amounts. Travelzoo reserves the right to suspend performance of its obligations
hereunder (or under any other agreement with Advertiser) in the event Advertiser
fails to make timely payment hereunder or under any other agreement with
Travelzoo,   2.   Positioning. Except as otherwise expressly provided in the
Insertion Order, positioning of advertisements on Travelzoo is at the sole
discretion of Travelzoo. Travelzoo may, at its sole discretion, remove from the
Insertion Order (and substitute with similar inventory) any keyword or category
page that it believes to be a trademark, trade name, company name, product name
or brand name belonging to or claimed by a third party.   3.   Usage Statistics.
Unless specified in the Insertion Order, Travelzoo makes no guarantees with
respect to usage statistics or levels of impressions for any advertisement.
Advertiser acknowledges that delivery statistics provided by Travelzoo are the
official, definitive measurements of Travelzoo’s performance on any delivery
obligations provided in the Insertion Order. The processes and technology used
to generate such statistics can be audited by the advertiser or an independent
agency.   4.   Renewal. Except as expressly set forth in the Insertion Order,
any renewal of the Insertion Order and acceptance of any additional advertising
order shall be at Travelzoo’s sole discretion. Pricing for any renewal period is
subject to change by Travelzoo from time to time.   5.   No Assignment or Resale
of Ad Space. Advertiser may not resell, assign, or transfer any of its rights
hereunder, and any attempt to resell, assign or transfer such rights shall
result in immediate termination of this contract, without liability to
Travelzoo.   6.    Limitation of Liability. In the event (1) Travelzoo fails to
publish an advertisement in accordance with the schedule provided in the
Insertion Order, (2) Travelzoo fails to deliver the number of total page views
specified in the Insertion Order (if any) by the end of the specified period, or
(3) of any other failure, technical or otherwise, of such advertisements to
appear as provided in the Insertion order, the sole liability of Travelzoo to
Advertiser shall be limited to, at Travelzoo’s sole discretion, a pro rata
refund of the advertising fee representing undelivered page views, placement of
the advertisement at a later time in a comparable position, or extension of the
term of the Insertion Order until total page views are delivered. In no event
shall Travelzoo be responsible for any consequential, special, punitive or other
damages, including, without limitation, lost revenue or profits, in any way
arising out of or related to the Insertion Order/General Terms or publication of
the advertisement, even if Travelzoo has been advised of the possibility of such
damages. Without limiting the foregoing, Travelzoo shall have no liability for
any failure or delay resulting from any governmental action, fire, flood,
insurrection, earthquake, power failure, riot, explosion, embargo, strikes
whether legal or Illegal, labor material shortage, transportation interruption
of any kind, work slowdown or any other condition beyond the control of
Travelzoo affecting production or delivery in any manner.   7.   Advertisers
Representations; Indemnification. Advertisements are accepted upon the
representation that Advertiser has the right to publish the contents of the
advertisement without infringing the rights of any third party and without
violating any law. In consideration for such publication, Advertiser agrees, at
its own expense,

 



--------------------------------------------------------------------------------



 



    to indemnify, defend, and hold harmless Travelzoo and its employees,
representatives, agents and affiliates, against any and all expenses and losses
of any kind (including reasonable attorneys’ fees and costs) Incurred by
Travelzoo in connection with any claims, administrative proceedings or criminal
investigations of any kind arising out of publication of the advertisement
and/or any material, product or service of Advertiser to which users can link
through the advertisement (including, without limitation, any claim of trademark
or copyright infringement, defamation, breach of confidentiality, privacy
violation, false or deceptive advertising or sales practices).   8.   Provision
of Advertising Materials. Advertiser will provide all materials for the
advertisement in accordance with Travelzoo’s policies in effect from time to
time, including (without limitation) the manner of transmission to Travelzoo and
the lead-time prior to publication of the advertisement. Ads cannot link to
pages that include pop-up or pop-under windows. Travelzoo shall not be required
to publish any advertisement that is not received in accordance with such
policies and reserves the right to charge Advertiser, at the rate specified in
the Insertion Order, for Inventory held by Travelzoo pending receipt of
acceptable materials from Advertiser which are past due. Advertiser hereby
grants to Travelzoo a non-exclusive, worldwide, fully paid license to use,
reproduce and display the advertisement (and the contents, trademarks and brand
features contained therein) in accordance herewith,   9.   Right to Reject
Advertisement. All contents of advertisements are subject to Travelzoo’s
approval. Travelzoo reserves the right to reject or cancel any advertisement,
insertion order, URL link, space reservation or position commitment, at any
time, for any reason whatsoever (including belief by Travelzoo that placement of
advertisement. URL link, etc., may subject Travelzoo to criminal or civil
liability). Cancellations. Except as otherwise provided In the Insertion Order,
the Insertion Order is non-cancelable by Advertiser. All notices shall be in
writing and shall be deemed delivered when delivered in person or mailed
certified through the United States Postal Service, postage prepaid, or via
FedEx addressed as follows: Travelzoo Inc., Attn: Contracts Department, 800 West
El Camino Real, Suite 180, Mountain View, CA 94040.   10.   Construction. No
conditions other than those set forth in the Insertion Order or these General
Terms shall be binding on Travelzoo unless expressly agreed to in writing by
Travelzoo. In the event of any inconsistency between the Insertion Order and the
General Terms, the General Terms shall control.   11.   Miscellaneous. These
General Terms, together with the Insertion Order, (1) shall be governed by and
construed in accordance with, the law of the State of California, without giving
effect to principles of conflicts of law; (2) may be amended only by a written
agreement executed by an authorized representative of each party; and
(3) constitute the complete and entire expression of the agreement between the
parties, and shall supersede any and all other agreements, whether written or
oral, between the parties. Advertiser shall make no public announcement
regarding the existence or content of the Insertion Order without Travelzoo’s
written approval, which may be withheld at Travelzoo’s sole discretion. Both
parties consent to the jurisdiction of the courts of the State of California
with respect to any legal proceeding arising In connection with the Insertion
Order/General Terms. All notices shall be in writing and shall be deemed
delivered when delivered in person or mailed certified through the United States
Postal Service, postage prepaid, or via FedEx addressed as follows: Travelzoo
Inc., Attn: Contracts Department, 800 West El Camino Real, Suite 180, Mountain
View, CA 94040.   12.   Third Party Ad Serving. If Travelzoo has approved the
use by Advertiser of a third party ad server (Third Party Ad Server) In
connection with this insertion Order, the following provisions shall also apply:
  (1)   The Advertiser shall post each advertisement to a staging area and shall
notify Travelzoo of such posting at least four (4) business days prior to the
date on which Third Party Ad Server is scheduled to serve such advertisement to
a Travelzoo property. Such advertisement shall be reviewed by Travelzoo and must
be approved in writing by Travelzoo before it can be served by Third Party Ad
Server. In accordance with Section 9, Travelzoo reserves the right to reject any
advertisement or any element thereof, for any reason at its sole discretion.  
(2)   The Advertiser shall post all scheduling changes, new target URLs, new
HTML specifications, new graphics and all other new or revised advertisements
(“Revisions”) to a staging area and shall notify Travelzoo of such postings at
least four (4) days prior to the date Advertiser wishes such Revisions to take
effect. Revisions shall not be implemented until approved by Travelzoo in
writing, which approval shall be at Travelzoo’s sole discretion.   (3)   If
Advertiser discovers that Advertiser or Third Party Server has served, or caused
to be served, an advertisement to a Travelzoo property in violation of this
Agreement, Advertiser must immediately provide notice to Travelzoo of the
violation (along with a written explanation) and remove the advertisement from
its placement or rotation to the Travelzoo properties, Nothing in this Section
shall limit any of Travelzoo’s rights or remedies In the event of such breach.  
(4)   In the event Travelzoo exercises its right to cancel an advertisement in
accordance with Section 9 hereof, Travelzoo shall notify Advertiser in writing.
The Advertiser must cause the advertisement to be removed from the Travelzoo
properties and from its advertising rotation no later than four (4) hours after
written notification by Travelzoo.

 